Citation Nr: 1810383	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic right elbow strain.

2.  Entitlement to a rating in excess of 10 percent chronic knee strain of the right knee, prior to January 24, 2013, and after April 1, 2013.

3.  Entitlement to a rating in excess of 10 percent chronic knee strain of the left knee.

4.  Entitlement to a rating in excess of 20 percent for status post right shoulder reconstruction, chronic strain.

5.  Entitlement to a rating in excess of 10 percent for spastic colitis.

6.  Entitlement to a rating in excess of 10 percent for recurrent superficial subcutaneous lipomas of the arms, chest, back and legs.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for skin tags, claimed as acrochordons.


REPRESENTATION

Veteran represented by:	Carl K. Price, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 2009.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of July 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2014, the RO increased the Veteran's ratings for several of his disabilities.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified before a Decision Review Officer in May 2012 and before the undersigned in August 2017.  Both hearing transcripts are of record.

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board has recharacterized the Veteran's disability from "chronic right elbow strain, mild" to "chronic right elbow strain."  A stated degree of disability is unnecessary in the name of the compensated disability.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's right elbow strain has not been characterized by limitation of flexion limited to 90 degrees or limitation of extension limited to 45 degrees.

2.  During the appeal period, the Veteran's bilateral knee disability has not exhibited limitation of flexion to 30 degrees or limitation of extension to 10 degrees.

3.  During the appeal period, the Veteran exhibited slight recurrent subluxation or lateral instability of the right knee.

4.  During the appeal period, the Veteran exhibited recurrent dislocation of the shoulder with infrequent episodes.

5.  During the appeal period, the Veteran experienced constant diarrhea and abdominal distress.

6.  During the appeal period, the Veteran's lipomas have not affected at least 20 percent of his exposed or total body area and immunosuppressive therapy has not been required.

7.  The Veteran does not have a diagnosed right ankle disability.

8.  The Veteran's skin tags are related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right elbow strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5206 (2017).

2.  The criteria for a rating in excess of 10 percent for chronic knee strain of the right knee have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DC 5260 (2017).

3.  The criteria for a rating in excess of 10 percent for chronic knee strain of the left knee have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DC 5260 (2017).

4.  The criteria for a separate 10 percent rating, but no more, for slight recurrent subluxation or lateral instability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DC 5257 (2017).

5.  The criteria for a rating in excess of 20 percent for status post right shoulder reconstruction, chronic strain, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DC 5202 (2017).

6.  The criteria for a 30 percent rating, but no more, for spastic colitis, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.114, DC 7319 (2017).

7.  The criteria for a rating in excess of 10 percent for recurrent superficial subcutaneous lipomas of the arms, chest, back and legs, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.118, DC 7819-7806 (2017).

8.  The criteria for establishing entitlement to service connection for a right ankle disability have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

9.  The criteria for establishing entitlement to service connection for skin tags, claimed as acrochordons, have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA examinations are associated with the claims file.  The Board notes that the Veteran was previously provided an opportunity to submit additional medical documents from his primary care provider, but has not taken the opportunity to provide VA with authorization to obtain the records.  Regardless, the Veteran has not indicated that pertinent information for the Veteran's claims on appeal is located in the outstanding records.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Right Elbow Disability

The Veteran receives a 10 percent rating for his right elbow strain under 38 C.F.R. § 4.71a, DC 5299-5206, which indicates that the exact diagnosis is not specified in the schedular criteria, but it is most closely analogous to limitation of flexion of the forearm.  The Board determines that a rating in excess of 10 percent is not warranted.

Initially, the Board notes that several elbow/forearm diagnostic codes are not pertinent in this situation.  The Veteran has not demonstrated ankylosis (DC 5205), impairment of the flail joint (DC 5209), or impairment or nonunion of the radius and/or ulna (DCs 5210, 5211, and 5212).  The Board acknowledges that during his August 2017 hearing, the Veteran's agent noted the ossification of his elbow.  As a result, he sought a rating under arthritis.  However, there is no medical documentation in the claims file demonstrating that he has arthritis.  Therefore, that diagnostic code is inapplicable.

In a May 2009 VA examination, the Veteran reported that his right elbow disability was being treated with a sling and he had decreased motion as a result.  After the sling and therapy, the Veteran required no treatment.  During the examination, there was no deformity, giving way, instability, pain, stiffness/weakness, or incoordination.  Additionally, there were no episodes of dislocation/subluxation or locking, but there was crepitus.  The Veteran exhibited flexion to 145 degrees and extension to 0 degrees along with pronation to 80 degrees and supination to 85 degrees.  There was no evidence of pain at the time.  

However, in May 2012, the Veteran reported constant elbow pain, crepitus, and clicking.  A follow-up VA examination notes in May and June 2014 recorded the Veteran's complaints of continued pain, weakness, and worsening with repetitive movements.  Flare-ups could significantly limit functional ability over time, but it could not be measured.  After accounting for pain, flexion was 110 degrees and he exhibited almost full extension, albeit with pain.  Nevertheless, there was normal muscle strength and imaging revealed no arthritis.  In his August 2017 hearing, the Veteran stated that his elbow was steady without flare-ups, but mentions ossification and disagrees with the previous flexion measurement.

When applying the schedular rating criteria, the Board finds that a compensable rating under DC 5206 is unwarranted because flexion was only limited to 110 degrees during testing.  Although the Veteran disagrees with the most recent flexion measurement, the examiner specifically took pain into account and decreased the Veteran's flexion measurement accordingly by 10 degrees.  The Veteran would need to demonstrate limited flexion of 90 degrees for a 20 percent rating, which is 10 degrees below what he currently demonstrates.  See 38 C.F.R. § 4.71a, DC 5206.  The Veteran also does not warrant a compensable rating under DC 5207 as his extension was never limited to at least 45 degrees.  As a result, he is ineligible for a separate rating under DC 5208 for veterans with restricted flexion to 100 degrees and extension to 45 degrees.  Finally, there are no indications that he exhibited limitation of pronation or supination to a compensable degree.  Instead, his pronation was 0 to 80 degrees and supination was 0 to 85 degrees when previously tested in May 2009, both of which represent normal measurements.  See 38 C.F.R. § 4.71a, DC 5213.  

Therefore, the Board concludes that a rating in excess of 10 percent for right elbow strain is not warranted.  

Bilateral Knee Disability

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder is already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

The Veteran is assigned a pair of 10 percent ratings for his chronic knee strain.  Both knees share approximately the same symptoms, but the Veteran underwent surgery on his right knee from January 24, 2013, to April 1, 2013, which is why the period on appeal for the right knee contains a break.  He is assigned both ratings under 38 C.F.R. § 4.71a, DC 5260.  

As an initial matter, in order to warrant a rating in excess of 10 percent for knee instability or a compensable rating for limitation of motion, the evidence must show:
* Limitation of flexion to 60 degrees (noncompensable under DC 5260); 
* Limitation of extension to 5 degrees (noncompensable under  DC 5261); 
* Recurrent subluxation or lateral instability of a moderate nature (20 percent under DC 5257).
See 38 C.F.R. § 4.71a (2017).

During a May 2009 VA examination, the Veteran reported chronic knee in his right knee and recent pain in his left knee.  The Veteran experienced severe flare-ups weekly caused by prolonged sitting/exercise, each of which lasted hours.  There was stiffness, but no weakness or incoordination.  There was no dislocation/subluxation and no locking episodes.  There was crepitus, but no grinding or instability.  The Veteran exhibited 0 to 120 degrees of flexion with normal knee extension bilaterally.  

The Veteran injured his right knee in September 2012, which initiated an MRI request that demonstrated a lateral meniscal tear of unknown etiology.  At his May 2012 hearing, he reported that if he does any type of running he will be sore.  He received a right knee arthroscopy in January 2013.  At a May 2014 VA examination, he exhibited flexion of the right knee of 100 degrees and extension of 0 degrees with left knee flexion of 120 degrees and extension of 0 degrees after accounting for pain and repeat motions.  The Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling bilaterally.  However, he had full muscle strength for knee flexion/extension.  No evidence of recurrent patellar subluxation/dislocation was indicated.  At his August 2017 Board hearing, the Veteran reported using a cane during flare-ups of his right knee and that he wore a knee brace.

After a review of the evidence, the Board determines that the Veteran's current ratings should be maintained, but that he should also be awarded an additional 10 percent rating for slight recurrent subluxation or lateral instability of the right knee.

Initially, the Board notes that the Veteran has not demonstrated impairment of the tibia and fibula or genu recurvatum (DCs 5262 and 5263).  He also has not demonstrated ankylosis (DC 5256) or semilunar cartilage (DC 5258).  

With regards to range of motion, the Veteran did not exhibit limitation of flexion or extension in either knee to a degree to gain additional benefits.  The Veteran exhibited 0 to 120 degrees of flexion with normal knee extension bilaterally during a May 2009 VA examination.  Later, he demonstrated flexion of the right knee of 100 degrees and extension of 0 degrees with left knee flexion of 120 degrees and extension of 0 degrees during a May 2014 VA examination.  The Veteran would have to demonstrate flexion limited to 45 degrees (DC 5260) or extension limited to 10 degrees (DC 5261) to receive higher ratings than the ones he already receives under DC s 5260 and 5261.  However, the Board finds that the Veteran should be separately compensated for slight lateral instability of the right knee.  During his August 2017 Board hearing, the Veteran confirmed that he suffered from instability, which appears to be the cause of the fall in which he further injured his knee, which necessitated knee surgery.  He utilizes a brace and ambulates with a cane during flare-ups.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that his symptoms best approximate slight instability as he is still able to ambulate with a cane during flare-ups. 

Therefore, the Board concludes that the Veteran's current ratings should be maintained, but that he should also be awarded an additional 10 percent rating for slight recurrent subluxation or lateral instability of the right knee.

Shoulder Disability

The Veteran receives a 20 percent rating for his status post right shoulder reconstruction, chronic strain, under 38 C.F.R. § 4.71a, DC 5202  Initially, the Board notes that ankylosis (DC 5200) and impairment of the clavicle or scapula (DC 5203) have not been shown.  In order to warrant a rating in excess of 20 percent for impairment of the humerus or a compensable rating for limitation of motion, the evidence must show:
* Limitation of motion to shoulder level (10 percent under DC 5201); or 
* Malunion of the humerus to a marked degree (30 percent under DC 5202)
* Recurrent dislocation with frequent episodes and guarding of all arm movements (30 percent for major extremity under DC 5202).
See 38 C.F.R. § 4.71a (2017).

During a May 2009 VA examination, the Veteran reported decreased range of motion and pain in his shoulder since the injury.  There were episodes of dislocation and subluxation less than once per year.  There was guarding of movement with right flexion and abduction from 0 to 180 degrees and internal/external rotation from 0 to 90 degrees.  There was pain following repetitive motion, but no range of motion limitations.  During a May 2012 VA examination, the Veteran described occasional dislocations of the shoulder.  At that time, he cited 2 previous reductions (dislocations).  During a May 2014 VA examination, the Veteran continued to report shoulder pain with fatigue to the joint that would significantly limit his functional ability over time.  His flexion was 90 degrees with 100 degrees of abduction.  Repeat testing resulted in 120 degrees of flexion and 110 degrees of abduction.  Importantly, the examiner noted possible shoulder instability, which correlates with previous reports of shoulder dislocations.  

The Board determines that a rating in excess of 20 percent is not warranted, and no additional ratings are warranted.  The evidence in the claims file is insufficient to show that he had recurrent dislocations with frequent episodes.  Although he previously described multiple shoulder dislocations, there is no indication from his most recent examination or his statements during his August 2016 Board hearing that he suffers from frequent episodes of dislocation versus occasional episodes.  Additionally, no malunion of the humerus has been shown, which would be reason for a higher rating under the same diagnostic code.  The Board also finds that a rating for limitation of motion to the arm is inapplicable.  As described by the Veteran during his August 2016 Board hearing, the Veteran stated that he could bring his right arm to about 15 degrees below parallel, but he can touch his nose with his hand.  The Veteran exhibited weakened movement and pain on movement, but he exhibited normal muscle strength at his May 2014 VA examination with regards to abduction and forward flexion.  Based on the Veteran's statements and the clinical evidence from the VA examination, there is again insufficient evidence to demonstrate that his limitation of the arm is severe enough to restrict his movement only to shoulder level.  Finally, although the Veteran's agent asserts that a higher rating is warranted because of a 2008 in-service operation, it is unclear how knowledge of an operation during service would change his applicable rating during this appeal period.  

Therefore, the Board concludes that a rating in excess of 20 percent for the Veteran's right shoulder disability is not warranted.

Spastic Colitis

The Veteran is currently assigned a 10 percent rating for spastic colitis under 38 C.F.R. § 4.114, DC 7319.  To attain the next-higher rating of 30 percent, he must show severe symptoms representative of diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  

The Board finds that a 30 percent rating is warranted.  During his May 2009 VA examination, the Veteran reported constant diarrhea.  During his May 2012 hearing, he explained that he cannot eat out and he must have access to a restroom close to where he finishes his meals.  He stated that he experienced extreme stomach distress and always has diarrhea.  He said that he has not had a solid bowel movement in years.  During his May 2014 VA examination, he reported that he continued to get diarrhea after every time he eats.  He has stomach pain, starts sweating, and has to go to the bathroom quickly.  It is important to note that the Veteran must only demonstrate more or less constant abdominal distress for a higher rating.  The Veteran's symptoms can be characterized as severe as he has constant diarrhea and not a meal goes by where he does not experience abdominal distress.  Therefore, the Board finds that the maximum schedular rating for spastic colitis is applicable.

Lipomas

The Veteran currently receives a 10 percent rating for recurrent superficial subcutaneous lipomas of the arms, chest, back and legs under 38 C.F.R. § 4.118, DC 7819-7806.  This rating code rates benign skin neoplasms as most closely analogous to dermatitis or eczema.  Considering the symptoms of the Veteran's skin disorder, which has resulted in small lipomas in various areas of his body, the Board agrees with the use of this diagnostic code.  For the Veteran to receive a rating in excess of 10 percent, he must show that 20 to 40 percent of his entire body or exposed areas are affected.  Alternatively, he must have systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

The Board finds that a rating in excess of 10 percent is not warranted.  There is no indication in the record that the condition affects 20 to 40 percent of the Veteran's exposed body areas or entire body.  During his May 2009 VA examination, he had no current complaints associated regarding lipomas.  At his May 2012 hearing, the Veteran complained of lipomas that occasionally require removal.  During his May 2014 VA examination, he reported lipomas on the right upper arm, left side, anterior chest, right side, and left leg.  The examiner determined that less than 5 percent of his exposed areas and 5 to 20 percent of his total body area is affected.  

The only treatment the Veteran has received is occasional surgery, which does not constitute immunosuppressive therapy.  At his May 2012 hearing, the Veteran felt personally embarrassed by his appearance and reported having 2 of them removed.  During his May 2014 VA examination, he reported that he utilized no treatment other than occasional surgical removal, the last of which occurred 3 years ago.  During his August 2017 Board hearing, the Veteran stated that he has had 5 lipomas removed since separation from service.  

The Board acknowledges that the Veteran is embarrassed by his skin disorder.  However, the schedular criteria implicitly take that into account by awarding benefits based on the percentage of the entire body area affected as well as the percent of the exposed area affected.  Therefore, the Board concludes that the Veteran's skin disorder is fairly compensated under the rating he is currently assigned.   

In considering the appropriate disability rating for the Veteran's disabilities, the Board has considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disabilities are evaluated.

In this instance, the Board has carefully considered all of the Veteran's statements in the claims files, including the statements that he made during his hearing before a Decision Review Officer and the undersigned.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Right Ankle Disability

The Veteran is seeking service connection for a right ankle disability.  Based on the evidence as detailed below, the Veteran's claim is denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to his claim.  During his March 2009 retirement examination, the physician noted that the Veteran had sprained his ankle 4 times during service, but there was no resulting disability noted.  During his May 2012 hearing, he reported ankle pain and locking.  However, during his May 2014 VA examination, the examiner noted that the Veteran had sprained his ankle in service, but there were no residuals present and no diagnosis of a right ankle condition since service.  During his Board hearing, the Veteran again complained of ankle weakness.  However, the Veteran has been aware since the issuance of the June 2014 Statement of the Case that the record does not show any post-service treatment or diagnosis of a right ankle disorder.  Since June 2014, the Veteran has had ample opportunity to submit medical records that would demonstrate that he had an ankle disability.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for a right ankle disability.  Even if the Board accepts that the Veteran has ankle weakness, symptoms alone without a diagnosed or identifiable underlying malady or condition do not constitute a disability.  The VA needs to identify a disability, not symptoms of a disability.  Therefore, even if the Board accepted the Veteran's statements asserting a link between his disability and military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his claimed ankle disability to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the etiology of his claimed ankle disorder are found to lack competency.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Skin Tags

The Veteran seeks service connection for skin tags.  The Board has determined that service connection is warranted.  Although a skin tag disability was not mentioned in the Veteran's service treatment records, his March 2009 retirement examination included a diagnosis of skin tags.  During his May 2012 hearing, the Veteran recalled that his skin tags have to be occasionally trimmed with fingernail clippers.  At his August 2017 Board hearing, the Veteran reported continued problems with skin tags.  As the Veteran was diagnosed with skin tags during service and is competent to report his continued self-treatment of this skin disorder, service connection for skin tags is merited.  


ORDER

A rating in excess of 10 percent for right elbow strain is denied.

A rating in excess of 10 percent for chronic knee strain of the right knee is denied.

A rating in excess of 10 percent for chronic knee strain of the left knee is denied.

A separate 10 percent rating for slight recurrent subluxation or lateral instability of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for status post right shoulder reconstruction, chronic strain, is denied.

A 30 percent rating, but no more, for spastic colitis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for recurrent superficial subcutaneous lipomas of the arms, chest, back and legs, is denied.

Service connection for a right ankle disability is denied.

Service connection for skin tags, claimed as acrochordons, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


